DETAILED ACTION
This office action is responsive to the applicant’s response filed January 11, 2021.  The application contains claims 1, 3, 4, 6, 7, 10, 11, 13-15, 17-19 and 21, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement with references submitted December 28, 2020, has been considered and entered into the file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 4, 6, 7, 10, 11, 13, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xia, U.S. Patent Application Publication #2014/0198057 published July 14, 2014 in view of Tanada, U.S. Patent Application Publication #2014/0362008 published December 11, 2014 further in view of Houghton, U.S. Patent Application Publication #2007/0293188, published December 20, 2007 
With regard to Independent Claim 1,
	Xia teaches an operation method of an electronic device, comprising, identifying whether the electronic device is in landscape mode. See e.g., [0006], (discussion of a sensor that detects device orientation). A landscape mode is a device orientation.
	Xia further teaches when the electronic device is in the landscape mode, detecting a grip. See e.g., Figs. 2A, 2B (showing a device in landscape mode and detecting a grip).
	Xia further teaches when the detected grip is in a first direction grip during the landscape mode, [changing a first reference value for a first input sensor.] See e.g., Fig. 2A, 2B, (able to detect grip direction when device in landscape mode and adjust the position of the touch-based UI (which is an input sensor) according to whether the grip is a first direction grip or a second direction grip.) The examiner notes that the side of the device the grip is coming from is a "first direction" or a "second direction."
	Xia further teaches when the detected grip is in a second direction grip during the landscape mode, changing [a second reference value for the first input sensor.] See e.g., Fig. 2A, 2B, (able to detect grip direction when device in landscape mode and adjust the position of the touch-based UI (which is an input sensor) according to whether the grip is a first direction grip or a second direction grip.) The examiner notes that the side of the device the grip is coming from is a "first direction" or a "second direction." Thus, when the hand is on the other side (second direction), the value is changed to a second reference value for the sensor as the position of the touch-based UI (which is a sensor) is moved to another position.
	Xia does not explicitly disclose deactivating an illuminance or changing a sound pressure reference value for the sound pressure of a speaker wherein changing the sound pressure reference value causes an increase in a volume of the speaker.
	Tanada teaches a similar electronic device capable of detecting grips and having multiple sensors and specifically when the detected grip is in a first direction grip during the landscape mode, deactivating an illuminance sensor. See e.g., Figs. 3A, 3B (showing a grip of a user hand 600 over an illuminance sensor 107 in a landscape mode).  See also Fig. 5, [0038], (if finger is on illumination sensor causing light to drop, then the automatic light modulation of the unit is suspended until the finger leaves the area, thus changing a reference value either activating or deactivating illuminance sensor). The examiner notes first that which direction is a "first" direction grip or a "second" direction grip is arbitrary. Second, the examiner notes that Tanada, Fig. 3A and 3B disclose an illuminance sensor on one side only. Thus, a skilled artisan would understand that only grips from that direction would interfere with the sensor. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Xia and Tanada before them to 
	Xia-Tanada does not explicitly disclose changing a sound pressure reference value for the sound pressure of a speaker wherein changing the sound pressure reference value causes an increase in a volume of the speaker.
Xia-Tanada teaches all of the limitations.  Xia-Tanada doesn't explicitly disclose wherein the electronic device comprises a speaker, wherein the method further comprises in case that the detected grip is in the second direction grip, changing a sound pressure reference value for the sound pressure of the speaker positioned in a region according to the second direction grip, wherein changing the reference value of the sound pressure of the speaker causes an increase in volume of the speaker.
	Houghton further teaches changing a sound pressure reference value for the sound pressure of a speaker (see e.g., Abstract, discussing speaker) positioned in a region according to the second direction grip, wherein changing the reference value of the sound pressure of the speaker causes an increase in a volume of the speaker .  See e.g., [0061], ("When the processor 204 determines that there are no objects are in the proximity of the speaker 352, the processor 204 may communicate a signal to the speaker 352, the processor 204 may communicate a signal to the speaker 352 causing an increase in the sound pressure level of sound energy generated by the speaker 352.").
when the detected grip is in the second direction grip changing the reference value. One would be motivated to do so to provide the user with appropriate sound levels from the device.

With regard to Dependent Claim 3,
	As discussed with regard to Claim 1, Xia-Tanada-Houghton teaches all of the limitations. Xia-Tanada-Houghton further teach operating the illuminance sensor when the device is not in landscape mode. See e.g., Tanada, Abstract, Fig. 2 (showing illumination determination unit.) The examiner notes that Tanada only discloses deactivating (i.e. not operating) the illuminance sensor in specific circumstances. These circumstances do not include the device not being in landscape mode. Thus, Tanada discloses a device capable of operating the illuminance sensor when the electronic device is not in landscape mode.
 
With regard to Dependent Claim 4,
	As discussed with regard to Claim 1, Xia-Tanada-Houghton teaches all of the limitations. Xia-Tanada-Houghton further teach wherein the electronic device comprises at least one touch key. See e.g., Xia, Figs. 2A, 2B (showing multiple "touch keys" on the device). 
	Xia-Tanada-Houghton further discloses ... changing an input reference value for the at least one touch key. See e.g., Fig. 2A, 2B, (able to detect grip direction when device in landscape mode and adjust the position of the touch-based UI which is a sensor that has touch keys.
	Xia-Tanada-Houghton does not explicitly disclose in case that the detected grip is a two-direction grip including the first direction grip and the second direction grip, changing an input reference value for the at least one touch key however Xia-Tanada does teach detecting a two-direction grip including the first direction grip and the second direction grip. See Xia, [0029], ("Additionally, the sensor units 103 and 107 may provide real-time data for the sensor data corresponding to a current location of a user's hand or hands gripping the portable electronic device...")  If multiple hands are gripping the device, then that would be a "first direction" and a "second direction" grip.
	The only difference then between Xia-Tanada-Houghton and the claim limitation is that Xia-Tanada-Houghton's examples of changing the reference value are all using a single direction grip. However, the examiner finds that as Xia-Tanada-Houghton discloses the ability to both detect two-direction grips and the ability to change the reference value for a single direction grip, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Xia-Tanada-Houghton to also change the values when detecting a two-direction grip. One would be motivated to do so because it would make sense if the system is 

With regard to Dependent Claim 6,
	As discussed with regard to Claim 1, Xia-Tanada-Houghton teaches all of the limitations. Xia-Tanada-Houghton further teach deactivating an illuminance sensor wherein the deactivating an illuminance sensor comprises maintaining brightness of the display unit. Tanada, Abstract, [0038], (if finger is on illumination sensor causing light to drop, then the automatic light modulation of the unit is suspended until the finger leaves the area.)

With regard to Independent Claim 7,
	This claim is similar in scope to Claim 1 and is rejected under a similar rationale.

With regard to Dependent Claims 10, 11 and 13
	These claims are similar in scope to Claims 3, 4 and 6 respectively and are rejected under a similar rationale.
	
With regard to Dependent Claim 17,
	As discussed with regard to Claim 1, Xia-Tanada-Houghton teaches all of the limitations. Xia-Tanada-Houghton further teach wherein detecting that electronic device is in landscape mode further comprises using at least one of information on a content or sensing information acquired by a third sensor of the electronic device. See e.g., [0006], (discussion of a sensor that detects device orientation). A landscape mode is a device orientation. The examiner notes this is a third sensor as it is neither the touch input or illuminance sensors (first and second sensors).

With regard to Dependent Claim 21,
	This claim is similar in scope to Claim 17 and is rejected under a similar rationale.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Tanada further in view of Houghton further in view of Lee, U.S. Patent Application Publication #2012/0242617 published September 27, 2012
With regard to Dependent Claim 14,
	As discussed with regard to Dependent Claim 7, Xia-Tanada-Houghton teaches all of the limitations. Xia-Tanada-Houghton does not explicitly disclose that the control unit is configured to detect an input of the touch key and ignore the input when an input value detected at the touch key falls below the input reference value.
	Lee teaches that the control unit is configured to detect an input of the touch key, and ignore the input when an input value detected at the touch key falls below an input reference value.  See e.g., Lee, [0075], (if touch value is below a threshold, touch is ignored.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Xia-Tanada-Houghton and Lee before them to modify the device of Xia-Tanada-Houghton to ignore input values if the 

With regard to Dependent Claim 18,
	This claim is similar in scope to Claim 14 and is rejected under a similar rationale.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Tanada further in view of Houghton further in view of Macours, U.S. Patent Application Publication #2015/0029112 published January 29, 2015
With regard to Dependent Claim 15,
	As discussed with regard to Claim 7, Xia-Tanada-Houghton teaches all of the limitations.  Xia-Tanada-Houghton does not explicitly disclose wherein the electronic device further comprises a receiver, and wherein the control unit is configured to detect a change of a sound pressure value at the speaker and compensate for volume reduction when the sound pressure value exceeds the sound pressure reference value.
	Macours teaches an electronic device, wherein the electronic device further comprises a receiver ([0053], microphone) and wherein the control unit is configured to detect a change of a sound pressure value at the speaker, and compensate for volume reduction when the sound pressure value exceeds the sound pressure reference value.  Macours, [0053], (detect change in sound pressure value, i.e. due to muffling of finger, perform actions when sound pressure exceeds a threshold.)  


With regard to Dependent Claim 19,
	Claim 19 is similar in scope to Claim 15 and is rejected under a similar rationale.

Response to Arguments
The 35 U.S.C. 112(b) rejection of claim 6 is overcome by applicant’s amendment.
The examiner has considered applicant’s amendments and arguments in view of the 103 rejections but respectfully disagrees that the claims overcome the current rejections. Applicant argues that Xia-Tanada-Houghton do not teach the claim language of claims 1 and 7 because “in the present invention, the electronic device may change a reference value of the illuminance sensor and speaker based on the direction of the grip, regardless of whether the grip covers the sensor.” This statement is unpersuasive for many reasons. First, the claim language does not limit the invention to grips regardless of whether the grip covers the sensor. Second, the term “direction of a grip” is very broad and covers situations where the user covers a sensor. The examiner recommends more clarity with regard to this limitation – for example, explaining how a direction of a grip is determined by the system and what specifically is meant by that term would be helpful.
As an aside, the examiner also directs applicant to MPEP 2111.04, regarding contingent limitations in view of claim 1. Claim 1 is a method claim with several contingent limitations. As such, when determining the BRI of these claims, “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.” In this case, the claim recites determining whether the device is in landscape mode and then performing limitations when that condition is satisfied (the examiner notes there even further conditions, “when” statements, within that performance.) Thus, if the device does not go into landscape mode, the steps following need not be performed for the method to be satisfied. As such, the true BRI of claim 1 would be satisfied by any device in portrait mode, which is extremely broad. In the interests of compact prosecution, because claim 7 is not a method claim and thus requires the structure capable of performing the functions regardless of any contingencies, the examiner has consistently applied the same art to claims 1 and 7. However, the examiner strongly recommends reviewing the claim language of claim 1 moving forward.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
Lee, U.S. Patent Application Publication #2012/0242617 – Mistouch avoidance method and system capable of determining grips and performing various sensor functions. Fig. 2 shows the device clearly in landscape mode.

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ELL whose telephone number is (571)270-3264.  The examiner can normally be reached on 9-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached at 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW ELL/Primary Examiner, Art Unit 2145